             Case 2:18-cr-00164-MCE Document 253 Filed 06/26/20 Page 1 of 4

   Alin D. Cintean, SBN 240160
 1 Certified Criminal Law Specialist

 2 California State Bar,
   Board of Legal Specialization
 3 Law Office of Alin D. Cintean, APC
   555 Capitol Mall, Suite 755
 4 Sacramento, CA 95814
   (916) 441-3500 Phone
 5 (916) 414-3700 Fax

 6 Alin@CinteanLaw.com

 7
     ATTORNEY FOR BART HUGHES
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         CASE NO. 2:18-CR-00164 MCE
12
                                 Plaintiff,            STIPULATION REGARDING USE OF
13                                                     VIDEOCONFERENCING DURING SENTENCING
                           v.                          HEARING; ORDER
14
     BART HUGHES,                                      DATE: June 25, 2020
15                                                     TIME: 10:00 a.m.
                                 Defendant.            COURT: Hon. Morrison C. England, Jr.
16

17                                             BACKGROUND
18          On October 24, 2019, the defendant entered a plea of guilty pursuant to a signed plea agreement.
19 Docket 208. The defendant is scheduled to be sentenced on June 25th, 2020 at 10AM before the Hon.

20 Morrison C. England, Jr.

21          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
22 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

23 District Judges to authorize supervised release revocation proceedings by video teleconferencing, or

24 telephone conferencing if video teleconferencing is not reasonably available.

25          On March 29, 2020, the Judicial Conference of the United States made the findings required by
26 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

27 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

28 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

      STIPULATION REGARDING HEARING                     1
30
              Case 2:18-cr-00164-MCE Document 253 Filed 06/26/20 Page 2 of 4


 1 functioning of the federal courts generally.”

 2          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

 3 General Order 614 have been satisfied in this case. They request that the Court enter an order making

 4 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

 5 further set forth below, the parties agree that:

 6          1)      The sentencing hearing in this case cannot be further delayed without serious harm to the

 7 interest of justice, given the public health restrictions on physical contact and court closures existing in

 8 the Eastern District of California; and

 9          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

10 by videoconference and counsel joins in that waiver.

11                                                 STIPULATION

12          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

13 through defendant’s counsel of record, hereby stipulate as follows:

14          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

15 to exist in California on March 4, 2020.

16          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

17 National Emergency in response to the COVID-19 pandemic.

18          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

19 other public health authorities have suggested the public avoid social gatherings in groups of more than

20 10 people and practice physical distancing (within about six feet) between individuals to potentially

21 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

22 and no vaccine currently exists.

23          4.      These social distancing guidelines – which are essential to combatting the virus – are

24 generally not compatible with holding in-person court hearings.

25          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

26 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

27 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

28 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

      STIPULATION REGARDING HEARING                       2
30
              Case 2:18-cr-00164-MCE Document 253 Filed 06/26/20 Page 3 of 4


 1 commence before May 1, 2020.

 2          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

 3 in the Eastern District of California to the public. It further authorized assigned district court judges to

 4 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 5 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 6 pandemic.

 7          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 8 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 9 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration
10 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

11 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

12 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

13 district judges; two of those positions are currently vacant and without nominations). The report further

14 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

15 guidance regarding gatherings of individuals.

16          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

17 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

18          9.      Given these facts, it is essential that Judges in this District resolve as many matters as

19 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

20 hearings now, this District will be in a better position to work through the backlog of criminal and civil

21 matters once in-person hearings resume.

22          10.     The sentencing hearing in this case accordingly cannot be further delayed without serious

23 harm to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

24 would only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge

25 in this District, when normal operations resume.

26          11.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

27 teleconference. Counsel joins in this consent.

28          IT IS SO STIPULATED.

       STIPULATION REGARDING HEARING                      3
30
             Case 2:18-cr-00164-MCE Document 253 Filed 06/26/20 Page 4 of 4


 1
      Dated: June 23, 2020                                    MCGREGOR W. SCOTT
 2                                                            United States Attorney
 3
                                                              /s/ JAMES CONOLLY
 4                                                            JAMES CONOLLY
                                                              Assistant United States Attorney
 5

 6
      Dated: June 23, 2020                                    /s/ ALIN CINTEAN
 7                                                            ALIN CINTEAN
 8                                                            Counsel for Defendant
                                                              Bart Hughes
 9
10
                                                      ORDER
11
            1.      The Court adopts the findings above.
12
            2.      Further, the Court specifically finds that:
13
                    a)      The sentencing hearing in this case cannot be further delayed without serious
14
            harm to the interest of justice;
15
                    b)      The defendant has waived his physical presence at the hearing and consents to
16
            remote hearing by videoconference; and
17
            3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
18
     of the CARES Act and General Order 614, the sentencing hearing in this case will be conducted by
19
     videoconference.
20
            IT IS SO ORDERED.
21
     Dated: June 26, 2020
22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                       4
30
